Case: 12-51032       Document: 00512319691           Page: 1    Date Filed: 07/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                              FILED
                                                                             July 24, 2013
                                     No. 12-51032
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE DANIEL RODRIGUEZ-GONZALEZ,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:12-CR-1508-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Jose Daniel Rodriguez-Gonzalez (Rodriguez) appeals the sentence
imposed following his guilty plea conviction for illegally reentering the United
States in violation of 8 U.S.C. § 1326. He argues that the district court
imposed a procedurally and substantively unreasonable sentence by ordering
that he serve a three-year term of supervised release without explanation and
notwithstanding U.S.S.G. § 5D1.1(c) (2011), which provides, inter alia, that

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 12-51032    Document: 00512319691      Page: 2   Date Filed: 07/24/2013

                                 No. 12-51032

supervised release should not ordinarily be imposed on a deportable alien.
Because Rodriguez did not raise his objection in the district court, our review
is for plain error. See Puckett v. United States, 556 U.S. 129, 135 (2009).
      Regarding Rodriguez’s argument that the district court procedurally
erred, the sentence imposed by the district court was within the guidelines
range, notwithstanding § 5D1.1(c).      See 8 U.S.C. § 1326(b)(1); 18 U.S.C.
§ 3559(a)(3); 18 U.S.C. § 3583(b)(2); U.S.S.G. § 5D1.2(a)(2). The requirement
that the district court provide reasons for imposing supervised release is not
onerous in these circumstances. See United States v. Becerril-Pena, 714 F.3d
347, 349 (5th Cir. 2013). In determining the appropriate sentence, the district
court expressly discussed Rodriguez’s particular facts and circumstances,
including his family history and his strong reasons for wanting to return to this
country, his prior illegal reentry convictions, and his prior alcohol-related
convictions. While the district court did not discuss § 5D1.1(c), this court has
not imposed such a requirement where, as in the instant case, a district court
has not been asked to focus on § 5D1.1(c). See United States v. Dominguez-
Alvarado, 695 F.3d 324, 328-30 (5th Cir. 2012). Moreover, in adopting the
presentence report (PSR), the district court implicitly considered § 5D1.1(c).
Thus, the district court’s reasons were sufficient and do not constitute error,
plain or otherwise. See Becerril-Pena, 714 F.3d at 349; Dominguez-Alvarado,
695 F.3d at 329-30.
      Regarding Rodriguez’s claim of substantive error, the district court
implicitly considered § 5D1.1(c) through its adoption of the PSR and expressly
considered Rodriguez’s history and characteristics, the need for the sentence
to serve as a deterrent, and the need for the sentence to protect the public from
crimes against the defendant.        See § 3583(c); 18 U.S.C. § 3553(a)(1),
(a)(2)(B),(C). Moreover, because the sentence is within the guidelines range, we


                                       2
    Case: 12-51032     Document: 00512319691      Page: 3   Date Filed: 07/24/2013

                                  No. 12-51032

“will infer that the judge has considered all the factors for a fair sentence.” See
United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005). Rodriguez has thus
failed to show that the district court made “a clear error of judgment in
balancing the sentencing factors.” See United States v. Cooks, 589 F.3d 173,
186 (5th Cir. 2009). Accordingly, he has failed to establish that the sentence is
substantively unreasonable. See id.
      The judgment of the district court is AFFIRMED.




                                        3